Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 6-8, 13-19, 22, 23, 36 and 37 in the reply filed on January 17, 2022 is acknowledged.

Specification
The abstract of the disclosure is objected to because it is not directed to that which applicant considers is new in the art to which the invention, as claimed, pertains.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8, 13-19, 22, 23, 36 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 36 and 37 are indefinite since they depend upon a cancelled claim 24.
Per independent claims 6 and 23, it is vague and indefinite what a “plurality of seismic source events” entails.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 6, 8, 13-19, 22 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the PG-Publication to Karrenbach et al (‘144).
Per claims 6 and 23, Karrenbach et al discloses a method of providing highly accurate images of hydraulic fractures in relation to a well located in a formation within the earth.  The method includes obtaining a plurality of seismic source events, where the plurality of source events defines a first area, the first area having a known location with respect to at least one of the formation, the well or a structure of the well (see page 23, line 30 – page 24, line 3), creating a first 2-D map of seismic information, where the map includes upward and down ward reflections relative to a location of a source event in the area (page 14, lines 23-25, Fig. 10), creating a second 2-D map of seismic information, where the map includes upward and down ward reflections relative to a location of a source event in the area, where the second 2-D map is different than the 
Per claim 8, see page 22, line 34 – page 23, line 2.
Per claim 13, see page 4, lines 15-17, page 21, line 33 – page 22, line 7.
Per claim 14, see page 23, line 30 – page 24, line 3.
Per claim 15, see page 4, lines 15-17, page 21, line 33 – page 22, line 7.
Per claim 16, see page 14, lines 6-19.
Per claim 17, see page 16, lines 20-33.
Per claim 18, see page 18, line 31 – page 19, line 5.
Per claim 19, see page 18, line 31 – page 19, line 5 and page 22, line 34 – page 23, line 2.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Karrenbach et al (‘144).
	Assuming that claims 36 and 37 are dependent upon claim 23, the claimed ranging and shape accuracy would be matters of design choice and obvious over Karrenbach et al to one of ordinary skill in the art.

10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Karrenbach et al (‘144) in view of the PG-Publication to Ouenes (‘793).
Per claim 7, Ouenes shows (see Fig. 1) that horizontal wellbores (105, 106, 107, 108) having heels are common in the art such that it would have been obvious to one of ordinary skill in the art that the Karrenbach et al method of imaging hydraulic fractures in a formation would include perforations and/or heels as “structures of the well”.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl